Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered. 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 26, 2021. Claims 1, 2, 5, 9, 12, 23-30 are pending and currently examined.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 5, 9, 12, 23-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Reddy et al. (US 2005/0019348 A1, published Jan. 27, 2005, submitted in IDS filed on 07/11/2013).

Reddy et al. teaches recombinant MDV virus strains CVRM-1 and CVRM-2, derived from CV1988 through transformation with a foreign DNA construct which includes a long terminal repeat sequence of a reticuloendotheliosis virus; it teaches that this viral agent is effective to elicit an immune response in a chicken to MDV without causing a significant degree of pathology in the inoculated bird, and that suitable formulations of the vaccine for use in chickens include an effective immunization dosage of this viral agent with a pharmaceutically acceptable carrier or diluent. See e.g. Abstract, PGPub paragraphs [0056]-[0058], [0073], and Figs. 1 and 2. 
Reddy et al. further teaches that the resulting recombinant virus, MDV with LTR, generally grow more rapidly than parental MDV strain and thus there is no need for plaque purification; and however, if there is no growth advantage, the recombinant viruses have to be plaque purified and screened for the presence of LTR sequences using PCR. See PGPub [0058].
Reddy et al. teaches the process of generating CVRM virus. See e.g. PGPub paragraph [0073] and Fig. 2. 

[0073] To generate the CVRM virus, purified viral DNA of the MDV serotype 1 vaccine strain CVI988 (commercial strain purchased from Intervet, Delaware) was co-transfected into CEF or DEF cells together with Not I digested cosmid B40-Pac as previously described (Reddy et aI., 2002, ibid). Recombinant CVI988 viruses containing the LTR insertion from RM1 replicated faster than parental CVI988 strain virus and soon became the predominant viral population. In addition, recombinant viruses were released into the supernatant as cell free virus at a higher rate than parental CVI988 strain. Two recombinant strains, CVRM-1 and CVRM-2, were recovered and further propagated. CVRM-1 virus stocks were made by passing the infected cells in cultured cells for 7 passages, while CVRM-2 virus stocks were made by passing only supernatants of infected cells into subsequent passages at passage 2 and 3 and subsequently by passing infected cells. The final stocks of CVRM-2 were made at passage 8.

Fig. 2 discloses that the B40-Pac is the Pac I fragment from MDV virus strain RM1 and that the LTR in the recombinant CVRM-2 strain contains the nucleotide sequence as SEQ ID NO: 2. Reddy et al. further teaches that the recombinant CVRM-2 clone is deposited as ATCC PTA-4945. See PGPub paragraph [0021].
In the Example 1, Reddy et al. teaches generation of the CVRM-2 recombinant virus and development of it into a vaccine. See e.g. PGPub paragraphs [0073] cited above and Table 1: 
Table 1 teaches vaccination with CVRM1 or CVRM2 and challenged by 648A strain and achieved an average protection rate (PI) of 85.3% and 79.5%, respectively.
The instant specification teaches that the present invention is based, in part, upon the production and use of vaccines comprising Marek's Disease Viruses (MDV) originally disclosed in application number U.S. Ser. No. 10/623,891 (published as US2005/ 0019348A1, to Reddy et al.). “Specifically, the present invention stems from the surprising and unexpected finding that the CVRM2 "virus" (MDV strain "CV1988" transformed with a foreign DNA construct; disclosed, for example, in Table 1 of Reddy et al.) was not in fact a clonally distinct, single recombinant attenuated Marek's Disease Virus (MDV). Instead, Applicants determined the CVRM2 was a heterogeneous population of recombinant and parental MDV, and when they isolated and subsequently 
It would have been obvious for one of ordinary skill in the art at the time of invention to further plaque-purify the recombinant virus to remove the parental virus strain. One would have been motivated to do so to obtain a purer recombinant virus of interest disclosed in Reddy et al. than the CVRM1 or CVRM2 strains which are known to contain predominantly the recombinant virus of interest plus a small amount of the undesired parent virus with higher pathogenicity. 
As to the limitation of “wherein the vaccine is effective to provide a protection rate of at least 85% in specific-pathogen-free chickens when challenged with a RBIB MDV strain and the vaccine is effective to provide a protection rate of at least 85% in specific-pathogen-free chickens when challenged with a vvMDV T. King”, teachings of Reddy suggest a purified CVRM2 that is indistinguishable from the RN1250 MDV strain as claimed which would inherently possess the same protection activity as claimed.
Regarding claims 23-27, Reddy teaches that the viral agent is prepared for administration by formulation in an effective immunization dosage with a pharmaceutically acceptable carrier or diluent, such as physiological saline or tissue culture medium, and that typically, the vaccine will contain at least about 200 PFU (plaque-forming units) of the virus, and preferably between about 2000 and 5000 PFU. The vaccine can be effectively administered any time after the chicken attains 
Regarding claim 28, one of ordinary skill in the art would have found it obvious to arrive at the claimed dosage range through routine optimization.

Response to Applicant’s Arguments
Applicant’s arguments filed on July 26, 2021 have been fully considered and are addressed as follows.
Applicant argues that Reddy fails to teach, imply or suggest any challenge agent other than vv+648A and does not describe the use of alternative challenge agents such as vwMDV T. King as set forth in Claims 1 and 12, as amended. Applicant argues that the vaccine utilized in the claims of the present application contains an MDYV viral agent consisting of a homogenous population of a RN1250 MDV strain, that depend claims 29 and 30 further specify that the homogenous population has been purified and is a pure isolate that does not contain the parental MDV Rispens strain, and that Reddy fails to teach or suggest a purified population that is a pure isolate lacking the parental MDV Rispens strain. 
Applicant argues that in the present application, there is no record evidence showing that an ordinarily skilled artisan could have foreseen, expected, or otherwise intended that plaque purification of CVRM-2 would produce RN1250, or that the resulting RN1250 would have distinct biological properties and advantages, and that there is also no record evidence showing that the problem of improving MDV vaccine 
Applicant argues that the claimed vaccine consisting of a homogenous population of RN1250 demonstrated a significant and unexpected improvement over Reddy’s vaccine containing CVRM-2 — namely, greatly improved protective efficacy. Applicant argues that Reddy’s vaccine provided less than 80% protection on average against challenge with a very virulent strain of MDV (protection range of 76.5% - 82.4%) whereas applicant’s vaccine showed 89.4% protection on average against challenge with a very virulent strain of MDV (protection range of 85.3% to 94.1%, depending on dose) (compare Reddy, [0076], Table 1 with applicant’s specification, [0105], Table 5), that Applicant’s best dose showed a protection improvement of nearly 15%, and that these results were unexpected in view of the teachings of Reddy.
Applicant’s arguments are not persuasive. First, the claim limitation “wherein the vaccine is effective to provide a protection rate of at least 85% in specific- pathogen-free chickens when challenged with a RB 1B MDV strain and the vaccine is effective to provide a protection rate of at least 85% in specific-pathogen-free chickens when challenged with a vvMDV T. King” does not represent an active step of the claimed method, instead, it refers to effect of immunization by administering a specific vaccine. It is known in the art that immunization effect is associated with multiple factors in addition to the nature of the antigen itself, such as dose of the antigen, adjuvant used, administration route and schedules, etc. The claims only specify the antigen of the vaccine (i.e. MDV viral agent consisting of a homologous population of a RN1250 MDV strain) without specifying any other conditions that are also required to achieve a 
As to Applicant’s argument that there is no record evidence showing that an ordinarily skilled artisan could have foreseen, expected, or otherwise intended that plaque purification of CVRM-2 would produce RN1250 that could improve MDV vaccine efficacy, it is presented that, absent of evidence to the contrary, the strain RN1250 is considered as the same to the recombinant MDV virus that constitute the desired main component of the vaccine virus strain taught in Reddy.  Reddy already teaches a MDV preparation containing the claimed recombinant strain (the pure recombinant MDV virus containing a long terminal repeat sequence of a reticuloendotheliosis virus) and the contaminating parental strain which is known to be pathogenic (virulent) and expected to be significantly reduced through passaging. Reddy teaches plaque purification and implies that plaque purification would be a proper approach if the contaminating pathogenic parental virus were at a level affecting the disclosed studies, i.e. immunizing avains. Therefore, based on teachings of Reddy one of ordinary skill in the art would have found it obvious to remove the undesired parental strain from the reticuloendotheliosis virus LTR-containing recombinant MDV strain in producing a vaccine comprising the recombinant MDV as the antigen.
As to Applicant’s argument about unexpected results, MPEP 2145 II teaches that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. Here, Applicant refers to protection results using a vaccine comprising the strain RN1250 against challenges by 
On the other hand, to evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). Applicant has not provided sufficient information on how the protection study were performed (e.g. information on dosage, adjuvant, route and schedule of administration) for one of skill in the art reasonably evaluate how the claimed invention compares to prior art.    
  
Conclusion
No claims are allowed.
The following prior art references not relied upon in the current rejection are made of record here: Witter et al., Avian Diseases (1995) 39:269-284, and, Witter et al (1997) Avian Diseases, 41:407-421. See in prosecution of Application 10/623,891 (Reddy et al. (US 2005/0019348 A1)) for how these references are related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648